Name: Commission Regulation (EEC) No 588/86 of 28 February 1986 on fixing the special levies on trade in beef and veal with respect to Portugal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/45 COMMISSION REGULATION (EEC) No 588/86 of 28 February 1986 on fixing the special levies on trade in beef and veal with respect to Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 10 (5) and Article 12 (7) thereof, Whereas, pursuant to Article 272 ( 1 ) and (2) of the Act of Accession , the Community as constituted at 31 December 1985 should, during the first stage, apply to the import of products from Portugal the arrangements that it applied before accession, allowing for any price alignment that has taken place during that first stage ; whereas these levies should, accordingly, be fixed ; Whereas the necessary arrangements should be made for the application of the said system of special levies to trade in beef and veal between Portugal and the other Member States of the Community ; Whereas the Management Committee for Beef and Veal did not deliver an opinion within the time limit set by its chairman, 3 . For the different presentations of the products referred to in Article 1 ( 1 ) of Regulation (EEC) No 805/68 , the basic levy shall be the basic levy fixed for R3 carcases of adult male bovine animals multiplied by the coefficient given in the Annex for each of the products in question . Article 2 Where the price difference referred to in Article 1 (2) is less than 1 ECU, no levy shall be charged . Article 3 Where the average price calculated in accordance with the foregoing Articles differs by less than 1 ECU per 100 kg carcase weight from the average previously used to calcu ­ late the levy, the latter figure may be maintained . Article 4 1 . The special levies to be charged shall be fixed in accordance with Article 12 of Regulation (EEC) No 805/68 before the 27th day of each month . They shall be charged from the first Monday of the following month . However, when fixed for the first time, the levies shall be charged from 1 March 1986, onwards . The amounts of the specal levies on imports from Portugal shall be as shown in Annex II to this Regulation . 2 . The levies to be charged shall be altered at other times where the special basic levy is altered or in accordance with changes in the prices recorded on the representative Community markets referred to in Article 12 of Regulation (EEC) No 805/68 . Article 5 - In the case of imports from Portugal into Spain , the special levies referred to in this Regulation shall be adjusted by means of the accession compensatory amount. Article 6 1 . Portugal shall inform the Commission no later than Thursday each week of the average price referred to in Article 1 (2) determined in respect of the seven days preceding the date of notification . 2 . Similarly, the Commission shall inform Portugal of the average price recorded in the Community as consti ­ tuted at 31 December 1985 and of the average price recorded in Spain for the same reference qualities . Artcle 7 This Regulation shall enter into force on 1 March 1986 . HAS ADOPTED THIS REGULATION : Article 1 1 . A special basic levy shall be charged on imports of the products referred to in Article 1 ( 1 ) of Regulation (EEC) No 805/68 from Portugal into the Community as constituted at 31 December 1985 . 2 . The levy referred to in paragraph 1 shall be calcu ­ lated on the basis of the difference between the guide price multiplied by a coefficient of 1,9 , on the one hand, and the average market price for R3 quality carcases in the categories referred to in the first and third indents of Article 3 ( 1 ) of Council Regulation (EEC) No 1208/81 (3) plus customs duties, on the other. The average shall be determined on the basis of the prices recorded over a period running from the 21st day of the preceding month until the 20th day of the month during which the special basic levy is fixed . (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 3) OJ No L 123, 7 . 5 . 1981 , p. 3 . No L 57 46 Official Journal of the European Communities 1 . 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 1 . 3 . 86 Official Journal of the European Communities No L 57/47 ANNEX I Coefficients for calculation of the special levies on trade with Portugal CCT heading No Description Coefficient for calculation of special levies 01.02 A II Live animals, including animals of the buffalo species , of domestic bovine species other than pure-bred breeding animals 0,53 02.01 A II a) Fresh or chilled meat of bovine animals 1 . Carcases, half-carcases or 'compensated' quarters 1,00 2. Separated or unseparated forequarters 0,80 3 . Separated or unseparated hindquarters 1,20 4 . Other : aa) Unboned (bone-in) 1,50 bb) Boned or boneless 1,72 02.01 A II b) Frozen meat of bovine animals : 1 . Carcases , half-carcases , or 'compensated' quarters 0,90 2 . Separated or unseparated forequarters 1,72 3 . Separated or unseparated hindquarters 1,12 4. Other : aa) Unboned (bone-in) 1,35 bb) Boned or boneless : 1 1 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other, the hindquarter, excluding the tender ­ loin , in one piece 1,12 22 . Crop, chuck and blade and brisket cuts (a) 1,12 33 . Other 1,55 02.06 C I a) Meat of bovine animals , salted , in brine, dried or smoked : 1 . Unboned (bone-in) 1,50 2. Boned or boneless 1,72 16.02 Bill b) 1 aa) Other prepared or preserved meat or meat offal containing bovine meat or offal , either uncooked or a mixture of cooked meat or offal and uncooked meat or I offal 1,72 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities . No L 57/48 Official Journal of the European Communities 1 . 3 . 86 ANNEX II Special levies on imports of beef and veal frdm Portugal CCT heading No Description Amount of the special levies 01.02 A II Live animals, including animals of the buffalo species , of domestic bovine species other than pure-bred breeding animals 2,37 02.01 A II a) Fresh or chilled meat of bovine animals 1 . Carcases, half-carcases or 'compensated' quarters 4,48 \ 2. Separated or unseparated forequarters 3,58 3 . Separated or unseparated hindquarters 5,38 4. Other : aa) Unboned (bone-in) 6,72 bb) Boned or boneless 7,71 02.01 All b) Frozen meat of bovine animals : 1 , Carcases, half-carcases, or 'compensated' quarters 4,03 2 . Separated or unseparated forequarters 3,23 3 . Separated or unseparated hindquarters 5,02 ! 4. Other : aa) Unboned (bone-in) 6,05 bb) Boned or boneless : 1 1 . Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other, the hindquarter, excluding the tender ­ loin , in one piece 5,02 22. Crop, chuck and blade and brisket cuts (a) 5,02 33 . Other 6,94 02.06 C I a) Meat of bovine animals, salted, in brine, dried or smoked : 1 . Unboned (bone-in) 6,72 2 . Boned or boneless 7,71 16.02 B III b) 1 aa) Other prepared or preserved meat or meat offal contain ­ ing bovine meat or offal , either uncooked or a mixture of cooked meat or offal and uncooked meat or offal ... .. 7,71 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities .